Citation Nr: 0315693	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971; he had additional service in the reserves.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
of the RO which denied the claim of service connection for 
PTSD on the merits.  In an April 2001 decision, the Board 
noted that the claim had previously been denied in April 1987 
and November 1993.  The Board determined that recently 
submitted evidence was sufficient to reopen the claim of 
service connection for PTSD and remanded the claim for 
service connection to the RO for further development and de 
novo review.  As the RO denied the claim, the matter was 
returned to the Board in September 2002, at which time the 
Board determined that further development was warranted and 
remanded the case again.  

The veteran has also perfected an appeal from a February 2003 
rating action by which the RO denied a claim for an increased 
rating for diabetes mellitus.  A notice of disagreement was 
received in March 2003 and the RO issued a statement of the 
case was issued later that month.  A substantive appeal was 
received from the veteran in April 2003.

The Board's decision on the claim of service connection for 
PTSD is set forth below; however, the issue of increased 
rating for diabetes mellitus is addressed in the remand 
following the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection for PTSD has been 
accomplished.  

2.  Although two VA examiners have concluded that the 
diagnostic criteria for PTSD are not met, a private and a VA 
psychiatrist have diagnosed PTSD; there is credible 
supporting evidence of the occurrence of an in-service 
stressor (one of the stressors identified as underlying the 
diagnosis of PTSD); and there is evidence of a medical 
relationship between the established stressor and the 
veteran's symptoms.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection for PTSD, the Board finds all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1995).  

I.  Background

As noted above, the RO denied the veteran's initial claim for 
service connection for PTSD in April 1987.  In a November 
1993 decision, the RO confirmed that denial.  The RO accepted 
statements submitted by the veteran in August 1998 and 
January 1999 as claims to reopen.  In an April 2001 decision, 
the Board reopened the claim.  

In numerous written statements and in testimony at an August 
2000 hearing at the RO, the veteran contends that he is 
suffering PTSD as a result of stressful experiences in 
service, including witnessing a helicopter crash and having 
his camp fired upon. 

Service medical records from the veteran's period of active 
duty are negative for any psychiatric findings or complaints.  
Records from the veteran's reserve duty include a July 1976 
letter from VA noting that the veteran had been admitted to a 
VA hospital in June 1976 because of "severe anxious 
feelings."  The report of a Quadrennial Physical Examination 
conducted in June 1976 noted a normal psychiatric evaluation 
and was negative for any pertinent findings or diagnoses.  

The veteran's service personnel records show that while on 
active duty he served as a cook in Vietnam.  Those records do 
not indicate that the veteran was in combat.

The veteran was afforded a VA psychiatric examination in 
September 1981 at which time he complained of sleep problems 
and flashbacks of Vietnam.  Following mental status 
examination, the examiner noted that treatment records were 
not available and presently the examiner "[did] not have a 
definite psychiatric diagnosis."  The "most likely" 
diagnosis appeared to be depression and there "may be an 
element of this that is related to Vietnam."  

The report of a January 1982 VA hospitalization included a 
diagnosis of Delayed Stress Syndrome, without any specific 
reference to service.  

The report of an October 1985 VA examination included a 
diagnosis of PTSD, chronic, "as well as" rule out atypical 
anxiety disorder.  The examiners noted that the veteran had 
many of the criteria for PTSD, although he did not offer any 
definite stressor other than Vietnam in general.  His 
symptoms, however, did meet the criteria for a diagnosis of 
delayed PTSD.  

In a June 1997 statement, a private psychiatrist who had been 
personally treating the veteran since July 1996 reported a 
history of fluctuating symptoms since service and a later 
diagnosis of PTSD, with reports of flashbacks.  

In a May 1999 letter to the veteran's representative, a VA 
psychiatrist reported that the veteran was currently in the 
PTSD program.  The psychiatrist noted that the veteran's 
primary stressor was coming under mortar attack.  

When the Board remanded the claim in April 2001, it noted 
that verification of the claimed in-service stressful 
experiences was necessary and the case was remanded to allow 
the RO the opportunity to make further attempts at 
verification.  

In a November 2001 response to the RO's request for 
information, the Department of the Army, Center for Unit 
Records Research (CURR) provided Morning Reports which 
documented the veteran's duty assignments for August 1969 to 
July 1970.  CURR also included a unit history which 
documented the locations of the veteran's unit and extracts 
from Operational Reports-Lessons Learned (OR-LL).  The 
veteran had reported to be located at Hue and the records 
confirmed that detachments of the veteran's unit were 
assigned there.  The OR-LL revealed that during August 1969, 
Hue City came under rocket attacks.  In November 1969, Hue 
received incoming rocket fire and rounds, which were later 
determined to be friendly fire.  In addition, during February 
1979, the enemy initiated rocket attacks on Fire Support Base 
Hue. 

The veteran was afforded a VA examination in May 2002 during 
which he reported two specific stressors: witnessing a 
helicopter crash and being under rocket attack.  The 
examiners noted that the veteran admitted that he was never 
in direct danger and his life was never threatened.  The 
veteran's major subjective complaint was an inability to 
sleep.  Despite several inquiries, the veteran did not report 
any other symptomatology.  On psychological testing, the 
veteran obtained a score which is below the cutoff for 
diagnoses of PTSD and a score which indicated mild-to-
moderate depression.  The diagnoses included dysthymic 
disorder, alcohol dependence, in remission, and cannabis 
abuse, ongoing.  The examiners commented that the current 
examination found no evidence to substantiate a diagnosis of 
PTSD because the veteran did not meet the criteria of a 
traumatic stressor nor did he report symptomatology 
consistent with a diagnosis of PTSD.  

When the Board reviewed the case again in September 2002, it 
again pointed out that the question of whether there was 
credible evidence that a claimed stressor occurred was 
essential for adjudicating the case, but still had not been 
adequately addressed by the RO.  This was particularly 
important given that the most recent VA examination did not 
include a diagnosis of PTSD due, in part, to the fact that 
there was no evidence that the veteran had experienced a 
traumatic stressor in service.  

In an October 2002 memorandum to the file, a Decision Review 
Officer (DRO) addressed the Board's request that the RO 
determine whether the occurrence of a claimed stressor had 
been established.  Based on a complete review of the record, 
the DRO determined that one stressor claimed by the veteran 
had been confirmed; that is, his claim of receiving rocket 
fire and incoming rounds.  There was no independent evidence 
confirming the veteran's participation in combat.  The claims 
of witnessing a helicopter crash, having a friend killed by a 
snake or mortar attacks over two weeks were not supported by 
the evidence of record.  

In an October 2002 letter, the VA psychiatrist who had 
provided the May 1999 letter reported that the veteran was 
first seen in treatment in February 1995, at which time he 
endorsed intrusive recollections of his war experiences.  He 
was particularly traumatized when the base camp was hit by 
mortar fire and he feared he would die.  It was also noted 
that psychological testing conducted at that time noted 
evidence of PTSD, of low severity; however, the veteran was 
using alcohol and marijuana at that time which may have led 
to artificially lower symptoms.  In spite of psychotherapy 
and medication, the veteran continued to have nightmares and 
difficulty sleeping due to intrusive recollections of his 
combat experiences.  It was this psychiatrist's opinion that 
the veteran suffers from combat related PTSD.  

The report of a November 2002 VA examination included the 
veteran's report that he was in the "compound" at Hue when 
it received incoming rocket fire.  The examiner noted that 
the veteran's current report of this experience differed from 
an earlier report.  The veteran also reported that he had 
witnessed a helicopter crash.  The examiners noted that the 
veteran did not endorse a full constellation of symptoms 
consistent with the diagnosis of PTSD.  Psychological testing 
was not deemed necessary.  The current diagnoses included 
dysthymic disorder, alcohol and cannabis abuse, ongoing.  In 
summarizing the examination, the examiners noted 
discrepancies in the veteran's account of the stressors.  The 
examiners opined that the veteran did not meet the criteria 
for a diagnosis of PTSD either in terms of credible stressor 
or ongoing symptomatology.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the 3 criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).].  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2002); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.

In the instant case, the record does not indicate that the 
veteran engaged in combat.  However, as indicated below, one 
of the stressors alleged by the veteran is being subject to 
incoming mortar and rocket attacks, incidents that the Board 
has determined are officially confirmed.  

The medical evidence includes several diagnoses of PTSD, 
including an October 1985 VA examination, a 1997 private 
psychiatrist's opinion and a VA psychiatrist's May 1999 and 
October 2002 opinions.  The record also includes May and 
November 2002 opinions from VA examiners who opined that the 
veteran did not meet the diagnostic criteria for PTSD, and 
commented on the credibility of the veteran's claimed in-
service stressful experiences.  The Board points out, 
however, that one of the claimed stressful experiences-being 
subject to rocket fire and incoming rounds-has been 
confirmed by official sources and was specifically noted as 
such by the October 2002 DRO memorandum.  Although the 
evidence may not establish with absolute certainty that the 
veteran was present or very near to where the attacks 
occurred, such a degree of corroboration is not necessary.  
Pentecost v. Principi, 16 Vet. App. 124 (2001).  The record 
includes evidence that the claimed incidents did occur at a 
time while the veteran was stationed in Vietnam.  Thus, the 
Board finds that there is credible supporting evidence that 
the claimed in-service stressor actually occurred.  

The examiners that did not diagnose PTSD seem to find 
significant that the reported mortar fire was later 
determined to have been friendly fire, apparently challenging 
the traumatic nature of the stressor and thus, possibly, the 
credibility of that stressor.  The Board also points out 
however, that not all of the confirmed incidents were 
friendly fire.  Furthermore, for a stressor to be sufficient 
for PTSD under DSM-IV, intense fear, helplessness, or horror. 
the stressor must meet two requirements: (1) A person must 
have been "exposed to a traumatic event" in which "the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen v. 
Brown, 10 Vet. App. At 128 (1997).  The sufficiency of a 
stressor is a clinical determination for the examining mental 
health professional.  Id.  Significantly, the veteran's VA 
treating psychiatrist related the diagnosis of PTSD to the 
confirmed event and noted that the veteran feared he would 
die; presumably, then, such psychiatrist found that the 
verified stressor is sufficient to support a diagnosis of 
PTSD.  

Thus, notwithstanding the fact that some of the examiners 
have ruled out a diagnosis of PTSD, the record also includes 
diagnoses of PTSD, evidence of a medical nexus between the 
verified stressor and symptoms of the veteran's PTSD, and an 
indication that the veteran's treating VA psychiatrist found 
that such incidents were sufficiently distressing to the 
veteran to have caused PTSD.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In view of the foregoing, and affording 
the benefit of the doubt, the Board finds that the criteria 
for service connection for PTSD have been met.

ORDER

Service connection for PTSD is granted.  



REMAND

Following a preliminary review of the claims file, the Board 
finds that further notification and development action is 
warranted prior to final adjudication of the veteran's claim 
for a higher evaluation for diabetes mellitus.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The Board also notes that the VCAA requires VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The veteran contends that his service-connected diabetes 
mellitus is more severe than the current rating indicates.  
To date, the veteran has not been afforded a VA examination 
in connection with his claim and the treatment records 
associated with the claims file are inadequate for evaluating 
the severity of his condition.  As such, a VA examination is 
necessary to provide an accurate picture of the veteran's 
disability.  The veteran is hereby advised that failure to 
report for any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file copies 
of any notification(s) of that examination sent to him and 
his representative by the VA Medical Center (VAMC) at which 
the examination is to be conducted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA (to 
include, if additional evidence is received, seeking a 
supplemental medical opinion, or having the veteran undergo 
further examination, as appropriate) prior to adjudicating 
the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
diabetes mellitus since August 2002.  The 
RO must follow the procedures prescribed 
in 38 C.F.R. § 3.159(c) regarding 
obtaining medical records from Federal 
facilities.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
increased rating for diabetes mellitus.  
The letter should include a summary of the 
evidence currently of record (as well as 
evidence requested, but not yet received) 
and specific notice as to the type of 
evidence necessary to substantiate that 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for his response has expired, the 
RO should arrange for the veteran to 
undergo an appropriate VA examination to 
determine the current severity of his 
diabetes mellitus.  The entire claims 
file must be made available the physician 
designated to examine the veteran the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examination report should fully set 
forth the current complaints and 
pertinent clinical findings, responsive 
to the rating criteria.  The examiner 
should specifically indicate whether the 
veteran's condition requires insulin, 
restricted diet, and regulation of 
activities; whether the veteran 
experiences episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider; 
or whether the veteran requires more than 
one daily injection of insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other 
complications.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim for a rating in 
excess of 20 percent for diabetes mellitus 
in light of all pertinent evidence and 
legal authority.  

7.  If the claim for increased rating 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



